                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


SUBTRACTUS, INC., d/b/a
AMPERSAND,

       Plaintiff,

     v.                                                   Case No. 19-CV-555

BEST GRAPHICS, INC.,

      Defendant.


          DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS


       Subtractus, Inc., d/b/a Ampersand (“Ampersand”) purchased a used Heidelberg ST-

400 Saddle Stitcher—a machine design to bind and staple paper products—from Best

Graphics, Inc. Ampersand alleges that the machine is non-functional and useless, with value

only as scrap metal. Ampersand sues Best Graphics for false advertising under Wis. Stat. §

100.18 and breach of the implied duty of good faith and fair dealing. Best Graphics moves

to dismiss Ampersand’s amended complaint pursuant to Fed. R. Civ. P. 12(b)(6) on the

grounds that it fails to state a claim upon which relief can be granted. For the reasons that

follow, the defendant’s motion to dismiss is granted in part and denied in part.

                                     BACKGROUND

       In September 2018, Ampersand’s president, Damian McDonald, inquired into

purchasing a used Heidelberg ST-400 Saddle Stitcher (the “Machine”) from Best Graphics

by emailing Best Graphics’ Service Manager, Gary Martin, and Best Graphics’ Sales

Representative, A.J. Brahm. (Am. Compl. ¶ 6, Docket # 13.) The Machine is designed to

bind and staple paper products, such as books, pamphlets, and magazines. (Id. ¶ 7.)
McDonald viewed the Machine on Best Graphics’ website, which listed the machine as low-

usage, specifically stating “Approx. Book Count: 75,000,000 - Single Shift Operation.” (Id. ¶

8.) On September 28, 2018, Martin explained to McDonald that McDonald could not

inspect the Machine because it was dismantled, but a video of it running a job pre-tear down

was available on Best Graphics’ website. (Id. ¶ 9.) After viewing the video, McDonald was

concerned about the Machine’s performance and emailed Brahm on October 9, 2018 stating

as follows: “The machine is running quite slow for an ST400, are there any

mechanically/electronically limiting issues that you’re aware of that I need to plan for?” (Id.

¶ 10.) That same day, Brahm responded to McDonald stating: “No issues governing the

machine’s speed; frankly, they are a union shop - which might have something to do with it

- and also the fact that they frequently run very small size formats (which we know from

their Osako demo days, purchase order), so perhaps they ran slower to ensure all pockets

were ‘firing’ without misfeeds.” (Id. ¶ 11.)

       On October 12, 2018, McDonald emailed Brahm expressing several concerns:




(Id. ¶ 12.) Brahm called McDonald and said that he would “circle back” with his team and

Raff Printing, Inc. (the Machine’s previous owner) to make sure there was a clear

understanding on the Machine’s functionality by speaking with the operator to determine

which components were operational and which components were not working. (Id. ¶¶ 13,




                                               2
23.) Brahm’s statement reassured McDonald regarding his concerns outlined in the October

12 email. (Id. ¶ 13.)

         On October 15, 2018, Brahm emailed McDonald forwarding a formal ST-400

machine quotation and making several observations regarding the Machine, as outlined

below:




(Id. ¶ 14.) Ampersand alleges that it relied on Best Graphics’ representations about the

condition of the machine and on October 17, 2018, the parties entered into a Purchase

Agreement under which Best Graphics sold the Machine to Ampersand for a total unit and

shipping cost of $60,500.00. (Id. ¶¶ 15–16.)

         The Machine arrived at Ampersand’s facility on November 15, 2018. (Id. ¶ 17.)

Immediately upon inspection, McDonald notified Best Graphics that the Machine’s main

stitching unit was damaged. (Id. ¶ 18.) Brahm assured McDonald that the damage was

cosmetic and told McDonald to continue the Machine’s installation. (Id. ¶ 19.) When the


                                               3
Machine was fully installed and powered, McDonald noticed several undisclosed problems

with the Machine’s functionality. (Id. ¶ 20.) McDonald further discovered the main stitching

assembly bearings were broken and required replacement. (Id. ¶ 21.) McDonald contacted

the Machine’s manufacturer for a repair quote and learned from the manufacturer that it

had previously attempted to repair the exact Machine when it was at Raff Printing, but

discovered the Machine was not salvageable because it required over $343,076.00 in total

repairs. (Id. ¶¶ 22–23.) The manufacturer declined to repair the Machine because its

condition was so flawed that it could not get the Machine to minimum operational

standards. (Id. ¶ 26.) Ampersand alleges that in its current condition, the Machine does not

operate as designed and is useless to Ampersand—its only value is scrap metal. (Id. ¶¶ 27–

28.) Ampersand alleges that it has expended a total of $93,118.54 related to the Machine.

(Id. ¶ 29.)

                                     APPLICABLE RULE

        Best Graphics moves to dismiss for failure to state a claim upon which relief may be

granted pursuant to Fed. R. Civ. P. 12(b)(6). A complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The Supreme Court has interpreted this language to require that the plaintiff plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). In Ashcroft v. Iqbal, the Supreme Court elaborated further on the

pleadings standard, explaining that a “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged,” though this “standard is not akin to a ‘probability

requirement.’” 556 U.S. 662, 678 (2009). The allegations in the complaint “must be enough




                                                 4
to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555 (internal

citation omitted). Rule 12(b)(6) does not permit the court to consider matters outside the

complaint without converting the motion into a motion for summary judgment, Fed. R.

Civ. P. 12(d). However, the court may consider matters outside the pleadings without

converting the motion into a motion for summary judgment if the matters were referred to

in the complaint and are central to the plaintiff’s claim. Verfuerth v. Orion Energy Sys., Inc., 65

F. Supp. 3d 640, 649 (E.D. Wis. 2014). The Seventh Circuit posited that this exception

should “perhaps . . . be limited to cases in which the suit is on a contract or the plaintiff, if

he has not attached, has at least quoted from, the document later submitted by the

defendant.” Tierney v. Vahle, 304 F.3d 734, 739 (7th Cir. 2002). In this case, although

Ampersand did not attach the contract to its amended complaint, it references the contract

in the complaint (Am. Compl. ¶ 16) and the contract is central to Ampersand’s claims.

Thus, I need not convert Best Graphic’s Rule 12(b)(6) motion into a motion for summary

judgment.

                                          ANALYSIS

        Ampersand alleges that Best Graphics made false, deceptive, and/or misleading

representations to induce Ampersand to enter into a contractual agreement to purchase a

defective machine. Ampersand sues Best Graphics for false advertising under the Wisconsin

Deceptive Trade Practices Act, Wis. Stat. § 100.18. Ampersand also sues Best Graphics for

breach of the implied duty of good faith and fair dealing. Best Graphics moves to dismiss

both causes of action. I will address each in turn.




                                                5
       1.     Wis. Stat. § 100.18: False Advertising

       Ampersand alleges that Best Graphics violated Wis. Stat. § 100.18 when it allegedly

made false, deceptive, and/or misleading representations to induce Ampersand to enter into

the October 17, 2018 purchase agreement to buy the Machine. To state a claim under Wis.

Stat. § 100.18, a plaintiff must allege that: (1) the defendant made a representation to “the

public” with the intent to induce an obligation, (2) the representation was “untrue, deceptive

or misleading,” and (3) the representation materially caused a pecuniary loss to the plaintiff.

Spacesaver Corp. v. Marvel Grp., Inc., 621 F. Supp. 2d 659, 662 (W.D. Wis. 2009) (citing Novell

v. Migliaccio, 2008 WI 44, ¶ 49, 309 Wis. 2d 132, 749 N.W.2d 544).

       Best Graphics argues that Ampersand fails to state a claim for two reasons. First,

Best Graphics argues that Ampersand’s complaint fails to allege that Best Graphics made

any misrepresentations to Ampersand. (Def.’s Br. at 10, Docket # 15.) Best Graphics asserts

that any untrue statements were made by the Machine’s former owner, Raff Printing, to

Best Graphics, and all Best Graphics allegedly did was pass along information to

Ampersand that turned out to be inaccurate. (Id.) This argument is easily disposed of. While

Best Graphics may argue on summary judgment that Ampersand has no evidence to

support that Best Graphics made an untrue representation, at this stage, Ampersand’s

amended complaint sufficiently alleges that Best Graphics made untrue, deceptive, and/or

misleading representations regarding the true condition of the Machine. (Am. Compl. ¶¶

30–36.)

       The crux of Best Graphics’ motion, however, is its second argument. Best Graphics

argues that the parties’ contract includes an integration clause that precludes the § 100.18

claim. Specifically, paragraph 12 of the Terms and Conditions of Sale states as follows:




                                                6
(Declaration of Dan Brahm ¶ 2, Ex. A at ¶ 12, Docket # 16-1.) Best Graphics focuses on the

third sentence of paragraph 12, which states: “This contract contains the entire agreement

between the Seller and Purchaser, and all representations and agreements, whether oral or

written, are void unless contained herein.” (Id.) Best Graphics argues that Ampersand

bought the Machine “as is” (indeed, the box for “as is” is checked for the warranty) (Docket

# 16-1 at 1) with the understanding that any discussions prior to entering into the contract

were “void” if not included in the contract (Def.’s Br. at 11).

       Best Graphics relies primarily on Peterson v. Cornerstone Prop. Dev., LLC, 2006 WI App

132, 294 Wis. 2d 800, 720 N.W.2d 716 in support of its position. Peterson involved a

contract for the purchase of a condominium, which the plaintiff claimed was not in the

condition represented by the seller. Id. ¶¶ 4–10. The plaintiff sued the defendant under §

100.18, alleging that the defendant had engaged in false advertising by making

representations and omissions that were “untrue, deceptive or misleading.” Id. ¶ 10. The

defendant argued that the § 100.18 claim was barred by the integration clause in the parties’

contract. Id. ¶ 11.

       The contract in Peterson contained three integration provisions stating as follows:

       “This Offer, including any amendments to it, contains the entire agreement of
       the Buyer and Seller regarding the transaction. All prior negotiations and
       discussion have been merged into this Offer”; “Seller has made no representations



                                               7
       other than written in this offer and attached documents concerning the
       property”; and finally:
       “The Buyer acknowledges, subject to the Limited Warranty contained in
       Exhibit E . . . (c) other than those written representations concerning the
       condition of the Property contained in the Condominium Offer to purchase,
       including the Exhibits annexed thereto, she has not relied on any representations
       made by the Seller in entering into the Condominium Offer to Purchase . . . .”

2006 WI App 132, ¶ 37 (emphasis added by Peterson court). The Peterson court found that the

integration clause in the parties’ contract barred the plaintiff’s § 100.18 claim because the

integration clause specifically disclaimed the purchaser’s right to rely on any alleged

fraudulent misrepresentations. Id. The court found that “the three provisions of Peterson’s

contract that expressly stated that the written contract made up the entire contract, to the

exclusion of all other provisions, provide exactly the kind of specific disclaimer that makes it

apparent that an express bargain had been struck.” Id.

       Several courts subsequent to Peterson considered whether an integration clause barred

a § 100.18 claim. In Am. Orthodontics Corp. v. Epicor Software Corp., 746 F. Supp. 2d 996, 998

(E.D. Wis. 2010), the defendant similarly brought a Rule 12(b)(6) motion to dismiss the

plaintiff’s § 100.18 claim on the ground that the contract contained an integration clause

barring liability for misrepresentations made before the contract was executed. The

integration clauses in that case stated, in pertinent part: “This Agreement, and the Order

that accompanies it, is complete and constitutes the entire agreement between us with

respect to the Software.” (Docket # 16 at 5 in Case No. 10-CV-189 (E.D. Wis.).) However,

the agreement also contained a provision specifically preserving the defendant’s liability for

fraud. 746 F. Supp. 2d at 998. The court distinguished this clause from the clause in Peterson,

stating that this clause did not specifically disclaim the plaintiff’s right to rely on the

defendant’s fraudulent misrepresentations. Id. This, coupled with the contract’s preservation




                                               8
of a “fraud” claim, created ambiguity as to whether it disclaims a § 100.18 claim, thus

precluding dismissal under Rule 12(b)(6). Id.

       In C & M Hardware, LLC v. True Value Co., 2013 WI App 84, 3, 348 Wis. 2d 761, 833

N.W.2d 872 (unpublished), although not addressing a § 100.18 claim, the court of appeals

considered whether an integration clause barred two misrepresentation claims. The

contract’s integration clause stated that:

       This Agreement, and any other agreement which [C & M] signs with [True
       Value], is the entire and complete Agreement between [C & M] and [True
       Value] and there are no prior agreements, representations, promises, or
       commitments, oral or written, which are not specifically contained in this
       Agreement or any other agreement which [C & M] signs with [True Value].
       The current form of the Company Member Agreement shall govern all past
       and present relations, actions or claims arising between [True Value] and [C
       & M].

Id. ¶ 9. The C&M court found the integration clause did not bar the misrepresentation

claims, distinguishing this integration clause from the clause in Peterson:

       In Peterson, we gave particular emphasis to the fact that in one of the
       integration clauses, the buyer specifically agreed that “she has not relied on
       any representations made by the Seller,” and the fact that the plaintiff failed to
       specify which particular representations made by the seller were relied upon
       by the buyer. Id., ¶¶ 37, 39 (emphasis omitted). In the present case, however,
       the integration clause signed by C & M did not disclaim reliance upon True
       Value’s representations. Unlike the plaintiff in Peterson, C & M did not
       disclaim liability for misrepresentation and was quite specific as to which
       representation formed the basis of its claims and thus the case is
       distinguished.

Id. ¶ 20. Finally, in Le Bleu Corp. v. Fed. Mfg. LLC, No. 17-CV-549, 2018 WL 4936032, at *1

(E.D. Wis. Oct. 10, 2018), the plaintiff sued the defendant relating to the sale of an allegedly

defective machine under § 100.18. As in this case, the defendant argued that the Terms and

Conditions contained an integration clause barring plaintiff’s § 100.18 claim. Id. at *10. The

integration clause stated: “This Agreement constitutes the entire agreement between the




                                                9
parties . . . . There are no understandings, representations, or warranties of any kind not

expressly set forth herein.” Id. at 11. The court distinguished this clause from the clause in

Peterson, stating that the “integration clause does not, as the integration clauses in Peterson

did, specifically disclaim Le Bleu’s right to rely on alleged fraudulent misrepresentations.”

Id.

       Best Graphics argues that the integration clause in this case is more akin to the one in

Peterson. It relies principally on the contract’s use of the word “void.” (Def.’s Reply Br. at 2–

3, Docket # 25.) Again, the integration clause in this case states: “This contract contains the

entire agreement between the Seller and Purchaser, and all representations and agreements,

whether oral or written, are void unless contained herein.” (Docket # 16-1 at ¶ 12.) Best

Graphics argues that the word “void” is an “active disavowal” of any and all

representations not contained within the agreement. (Def.’s Reply Br. at 3.) Best Graphics

argues in contrast that in cases such as Le Bleu, Am. Orthodontics Corp., and C&M, the

integration clauses only made “passive acknowledgements” such as “This Agreement

constitutes the entire agreement” and “there are no representations which are not stated in

the contract.” (Id.)

       I disagree. What made Peterson unique was the fact that the parties’ contract

contained a provision in which the plaintiff specifically acknowledged that she did not rely

on any representations made by the defendant in entering into the contract. In other words,

she was specifically disavowing that the seller’s representations had anything to do with her

decision to purchase the condominium. Thus, if the seller made fraudulent representations,

it really should not matter, because the plaintiff disclaimed the right to rely on the seller’s

representations in purchasing the condominium.




                                               10
       Ampersand’s case, however, is much more akin to Le Bleu, Am. Orthodontics Corp.,

and C&M. In those cases, as in this one, the integration clauses acknowledged that the

contract contained the parties’ entire agreement and that there were no other representations

except those expressly set forth in the contract. I see no significant difference between an

agreement stating that the contract contains the parties’ entire agreement and there are no

other representations and one that states, “This contract contains the entire agreement

between the Seller and Purchaser, and all representations and agreements, whether oral or

written, are void unless contained herein.” Both state that there are no other representations

except the ones contained in the agreement. The use of the word “void” does not change

that. Unlike in Peterson, Ampersand never agreed that it was not relying on any

representation by Best Graphics in entering into the contract. For this reason, Ampersand’s

§ 100.18 claim does not fail as a matter of law and Best Graphic’s motion to dismiss this

claim is denied.

       2.     Breach of the Implied Duty of Good Faith and Fair Dealing

       Ampersand also alleges that Best Graphics owed it a duty to act in good faith and

deal fairly in selling it the Machine, and Best Graphics violated this duty by misrepresenting

the Machine’s condition. (Am. Compl. ¶¶ 37–41.) Best Graphics moves to dismiss this cause

of action, arguing that the claim fails as a matter of law because the duty of good faith only

arises upon the entry into a contract, not before. (Def.’s Br. at 14 citing Metro. Ventures, LLC

v. GEA Assocs., 2006 WI 71, ¶ 36, 291 Wis. 2d 393, 415, 717 N.W.2d 58, 69, opinion clarified

on denial of reconsideration, 2007 WI 23, 299 Wis. 2d 174, 727 N.W.2d 502 (“The duty of

good faith arises because parties to a contract, once executed, have entered into a

cooperative relationship and have abandoned the wariness that accompanied their contract




                                              11
negotiations, adopting some measure of trust of the other party.”).) Ampersand agrees with

Best Graphics that the actions underlying this cause of action must take place after the

contract is entered into, and the explicit allegations in the Amended Complaint reference

pre-contractual activity. (Pl.’s Br. at 11, Docket # 20.) Ampersand argues, however, that it

should be allowed leave to amend or replead the cause of action either immediately or after

discovery is conducted. (Id. at 12.)

       Wisconsin recognizes the implied duty of good faith and fair dealing present in every

contract and the ability to seek damages for the breach of this duty. Home Valu, Inc. v. Pep

Boys, 213 F.3d 960, 965 (7th Cir. 2000); see also E. Capitol Realty LLC v. TSA Stores Inc., No.

15-CV-1129, 2016 WL 8578008, at *5 (E.D. Wis. Jan. 12, 2016) (“Wisconsin recognizes an

obligation of good faith attendant to every contract, breach of which may give rise to

damages.”). The requirement of good faith, however, is not a duty independent of the

contract, but a duty of the contract itself. Home Valu, 213 F.3d at 966. Thus, “the implied

covenant ‘does not support an independent cause of action for failure to act in good faith

under a contract.’” Id. (quoting Hauer v. Union State Bank of Wautoma, 192 Wis. 2d 576, 597,

532 N.W.2d 456, 464 (Wis. Ct. App. 1995)). Rather, “in contract law the obligation of good

faith and fair dealing is a tool used by courts to force parties to comply in substance, rather

than in form, with their contractual obligations.” Whetter v. Brown Cty., 2007 WI App 19, ¶

18, 298 Wis. 2d 550, 727 N.W.2d 375 (unpublished). Given the fact that the contractual

duty of good faith and fair dealing is dependent on the contract, as Ampersand

acknowledges, the duty cannot exist until the contract is formed.

       Ampersand argues, however, that it intends to allege that Best Graphics breached the

implied duty by not ensuring that the product was operational and when it became aware




                                              12
the product was not operational, failing to remedy the situation. (Pl.’s Br. at 11–12.)

Ampersand asks for leave to amend the complaint either now or after additional discovery is

completed. (Id. at 12.) It is unclear why Ampersand would need to wait until additional

discovery is completed, as it appears to have sufficient facts now to properly allege this

claim. Therefore, I will grant Best Graphic’s motion to dismiss Count Two of the complaint,

but will give Ampersand leave to file an amended complaint addressing the defects

articulated in this decision. See Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw.

Indiana, 786 F.3d 510, 519 (7th Cir. 2015) (plaintiff should be given at least one opportunity

to amend before dismissing cause of action). Any amended complaint must be filed within

fourteen (14) days of the date of this decision and order.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s motion to

dismiss (Docket # 14) is GRANTED IN PART AND DENIED IN PART. The

defendant’s motion to dismiss Count One of the Amended Complaint (Wis. Stat. § 100.18

claim) is DENIED. The defendant’s motion to dismiss Count Two of the Amended

Complaint (Breach of the Implied Duty of Good Faith and Fair Dealing) is GRANTED.

Count Two is DISMISSED WITHOUT PREJUDICE. Any amended complaint must be

filed within fourteen (14) days of the date of this decision and order.



       Dated at Milwaukee, Wisconsin this 9th day of October, 2019.



                                                    BY THE COURT

                                                    s/Nancy Joseph_____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge



                                               13
